DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance imaging (MRI) radio frequency (RF) coil array configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode on a cylindrical former, the MRI RF coil array comprising: a first row of RF coil elements comprising: the first birdcage coil has an impedance configured to negate inductive coupling between the RF coil elements of the first row in combination with the remaining limitations of the claim.
With respect to claim 10, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance imaging (MRI) radio frequency (RF) coil array comprising: a resonant frequency of the first birdcage coil is configured to negate noise between the RF coil elements of the first row in combination with the remaining limitations of the claim. 
With respect to claim 15, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method comprising: providing a MRI RF coil array comprising first birdcage coil negates inductive coupling between the RF coil elements in combination with the remaining limitations of the claim.
With respect to claims 2-9, 11-14 and 16-20, the claims have been found allowable due to its dependency to claims 1, 10 and 15 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record not relied upon discloses different RF assemblies including either a birdcage coil or multiple coil elements in line. The closest prior art found is Yang et al. (US 2020/0292643 A1 disclosing lines of coil elements as seen on Figure 10. However, the prior art fails to disclose a birdcage coil in correlation to the elements causing a change in coupling. The claimed configuration is considered novel and unobvious since the combination of RF coil components with a correlation as claimed causes an unobvious effect in the assembly/module. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866